In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, dated June 23, 1967, which denied, without a hearing, his application to vacate a judgment convicting him of manslaughter in the first degree and sentencing him as a prior felony offender. Order reversed, on the law, and proceeding remitted to the County Court for a hearing and a determination de novo. No questions of fact were considered on this appeal. The allegations of defendant’s petition raise issues of fact which entitle him to a hearing on the merits. Beldock, P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.